Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the AMENDMENT filed April 22, 2022.

3.	Claim 9 has been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments, filed April 22, 2022, with respect to the rejection of claims 9, previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive based on the amendment filed April 22, 2022.  The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  However after careful review, claims 1 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, under similar circumstance (see rejection below). 
Applicant’s arguments, filed April 22, 2022, with respect to the rejection of claims 1-6, 9-18, and 20, previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kasimov et al. (US 2020/0409942), have been fully considered and are persuasive.  It has been acknowledged that Kasimov fails as a proper prior art.
The rejection of claim 1-6, 9-18, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being anticipated by Kasimov et al. (US 2020/0409942), has been withdrawn.  However after further searching Roennow et al. (US 2020/0021446) has been newly cited to teach the claimed invention (see rejections below).
	For the reasons above, this action is Non-Final.


Claim Objections
6.	Claim13 is objected to because of the following informalities:  Claims 13 ends with a semi-colon rather than a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distributed domain name request" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roennow et al. (US 2020/0021446).
INDEPENDENT:
As per claim 1, Roennow teaches a system for domain name address resolution, the system comprising: 
a blockchain storing a plurality of distributed domain names with respective Internet Protocol address information (see Roennow, Abstract: “A computer-implemented method for secure de-centralized domain name system, the method comprising: recording a domain registration transaction to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and domain certificate information for a server node; recording a domain security transaction, comprising the domain public key, to the blockchain to generate a domain name record comprising the domain name, an associated IP address”);
a smart contract running on the blockchain, the smart contract being shared logic to execute operations on the blockchain (see Roennow, [0178]: “In an embodiment, history data of earlier transaction data, user profiles, settings, agreements, smart contracts, and blockchains may be maintained at the server 130, for example”); and
one or more computing devices having a memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to (see Roennow, [0283]: “The general structure of the server apparatus 110, 130 comprises a processor 510, and a memory 520 coupled to the processor 510. The server apparatus 110, 130 further comprises software 530 stored in the memory 520 and operable to be loaded into and executed in the processor 510”): 
receive a domain name request, the distributed domain name request including the distributed domain name and Internet Protocol address information (see Roennow, Abstract: “transmitting, by a client node, a domain name request to a domain name node”; and [0225]: “The domain name request 222 may comprise at least one of the following: a domain name and an IP address associated with the domain name of the server node 215”), 
analyze the domain name request (Inherent: see Roennow, [0082]: “transmitting, to the client node, a domain name response from the domain name node, the domain name response comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain”), 
query the blockchain for the distributed domain name from the smart contract (see Roennow, [0228]: “Facilitation of verification and authentication of transactions of the nodes of the trusted domain system may be carried out according to the terms of the pre-defined settings of the blockchain 170. The pre-defined settings may comprise at least one of an agreement and a smart contract of the trusted domain system”), and 
receive a read response with Internet Protocol address information corresponding to the distributed domain name (see Roennow, [0154]: “the domain name response 131 comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain 170”).

As per claim 9, Roennow teaches a method for domain name address resolution, the method comprising: 
executing, in response to a read request, a read operation, the read operation including: 
receiving a domain name request, the distributed domain name request including the distributed domain name and Internet Protocol address information (see Roennow, Abstract: “transmitting, by a client node, a domain name request to a domain name node”; and [0225]: “The domain name request 222 may comprise at least one of the following: a domain name and an IP address associated with the domain name of the server node 215”), 
analyzing the domain name request (Inherent: see Roennow, [0082]: “transmitting, to the client node, a domain name response from the domain name node, the domain name response comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain”), 
querying a blockchain for the distributed domain name from a smart contract (see Roennow, [0228]: “Facilitation of verification and authentication of transactions of the nodes of the trusted domain system may be carried out according to the terms of the pre-defined settings of the blockchain 170. The pre-defined settings may comprise at least one of an agreement and a smart contract of the trusted domain system”), the blockchain storing a plurality of distributed domain names with respective Internet Protocol address information (see Roennow, Abstract: “A computer-implemented method for secure de-centralized domain name system, the method comprising: recording a domain registration transaction to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and domain certificate information for a server node; recording a domain security transaction, comprising the domain public key, to the blockchain to generate a domain name record comprising the domain name, an associated IP address”), the smart contract running on the blockchain, the smart contract being shared logic to execute operations on the blockchain (see Roennow, [0178]: “In an embodiment, history data of earlier transaction data, user profiles, settings, agreements, smart contracts, and blockchains may be maintained at the server 130, for example”), and 
receiving a read response with Internet Protocol address information corresponding to the distributed domain name (see Roennow, [0154]: “the domain name response 131 comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain 170”). 

As per claim 13, Roennow teaches a system for domain name address resolution, the system comprising: 
non-transitory memory accessible to a processor, the non-transitory memory including first processor-executable instructions that (see Roennow, [0114]: “there is provided a computer program embodied on a computer readable non-transitory medium comprising computer executable program code, which when executed by at least one processor of a server apparatus, causes the server apparatus to”), when executed, by the processor cause the system to: 
a blockchain storing a plurality of distributed domain names with respective Internet Protocol address information (see Roennow, Abstract: “A computer-implemented method for secure de-centralized domain name system, the method comprising: recording a domain registration transaction to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and domain certificate information for a server node; recording a domain security transaction, comprising the domain public key, to the blockchain to generate a domain name record comprising the domain name, an associated IP address”), 
a smart contract running on the blockchain, the smart contract being shared logic to execute operations on the blockchain (see Roennow, [0178]: “In an embodiment, history data of earlier transaction data, user profiles, settings, agreements, smart contracts, and blockchains may be maintained at the server 130, for example”), 
receive a domain name request, the domain name request including a distributed domain name request, the distributed domain name request including the distributed domain name and Internet Protocol address information (see Roennow, Abstract: “transmitting, by a client node, a domain name request to a domain name node”; and [0225]: “The domain name request 222 may comprise at least one of the following: a domain name and an IP address associated with the domain name of the server node 215”), 
analyze the domain name request (Inherent: see Roennow, [0082]: “transmitting, to the client node, a domain name response from the domain name node, the domain name response comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain”), 
query the blockchain for the distributed domain name from the smart contract (see Roennow, [0228]: “Facilitation of verification and authentication of transactions of the nodes of the trusted domain system may be carried out according to the terms of the pre-defined settings of the blockchain 170. The pre-defined settings may comprise at least one of an agreement and a smart contract of the trusted domain system”), the blockchain storing a plurality of distributed domain names with respective Internet Protocol address information, the smart contract running on the blockchain (see Roennow, Abstract: “A computer-implemented method for secure de-centralized domain name system, the method comprising: recording a domain registration transaction to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and domain certificate information for a server node; recording a domain security transaction, comprising the domain public key, to the blockchain to generate a domain name record comprising the domain name, an associated IP address”), the smart contract being shared logic to execute operations on the blockchain (see Roennow, [0178]: “In an embodiment, history data of earlier transaction data, user profiles, settings, agreements, smart contracts, and blockchains may be maintained at the server 130, for example”), and 
receive a read response with Internet Protocol address information corresponding to the distributed domain name (see Roennow, [0154]: “the domain name response 131 comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain 170”).

As per claim 20, Roennow teaches a system for domain name address resolution, the system comprising: 
a blockchain storing a plurality of distributed domain names with respective Internet Protocol address information (see Roennow, Abstract: “A computer-implemented method for secure de-centralized domain name system, the method comprising: recording a domain registration transaction to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and domain certificate information for a server node; recording a domain security transaction, comprising the domain public key, to the blockchain to generate a domain name record comprising the domain name, an associated IP address”); 
a smart contract running on the blockchain, the smart contract being shared logic to execute operations on the blockchain (see Roennow, [0178]: “In an embodiment, history data of earlier transaction data, user profiles, settings, agreements, smart contracts, and blockchains may be maintained at the server 130, for example”); 
one or more computing devices having a memory accessible to the processor, the memory including first processor-executable instructions that, when executed, cause the processor to (see Roennow, [0283]: “The general structure of the server apparatus 110, 130 comprises a processor 510, and a memory 520 coupled to the processor 510. The server apparatus 110, 130 further comprises software 530 stored in the memory 520 and operable to be loaded into and executed in the processor 510”):
 receive a domain name request (see Roennow, Abstract: “transmitting, by a client node, a domain name request to a domain name node”; and [0225]: “The domain name request 222 may comprise at least one of the following: a domain name and an IP address associated with the domain name of the server node 215”), 
analyze the domain name request (Inherent: see Roennow, [0082]: “transmitting, to the client node, a domain name response from the domain name node, the domain name response comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain”), 
if the domain name request comprises a standard domain name request, serve with access to a standard domain name file (see Roennow, [0003]: “The Domain Name System (DNS) is a hierarchical decentralized naming system for computers, services, or any resource connected to the Internet or a private network. It associates various information with domain names assigned to each of the participating entities. Most prominently, it translates more readily memorized domain names to the numerical IP addresses needed for the purpose of locating and identifying computer services and devices with the underlying network protocols. By providing a worldwide, distributed directory service, the Domain Name System (DNS) is a fundamental component of the functionality of the Internet”), 
if the domain name request comprises a distributed domain name request, the distributed domain name request including the distributed domain name and Internet Protocol address information, query the blockchain for the distributed domain name from the smart contract (see Roennow, [0228]: “Facilitation of verification and authentication of transactions of the nodes of the trusted domain system may be carried out according to the terms of the pre-defined settings of the blockchain 170. The pre-defined settings may comprise at least one of an agreement and a smart contract of the trusted domain system”), and 
receive a read response with Internet Protocol address information corresponding to the distributed domain name (see Roennow, [0154]: “the domain name response 131 comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain 170”); 
the memory including second processor-executable instructions that, when executed, cause the processor to: 
receive a distributed domain name request, the distributed domain name request including the distributed domain name and Internet Protocol address information (see Roennow, Abstract: “transmitting, by a client node, a domain name request to a domain name node”; and [0225]: “The domain name request 222 may comprise at least one of the following: a domain name and an IP address associated with the domain name of the server node 215”), 
query the blockchain for the distributed domain name from the smart contract (see Roennow, [0228]: “Facilitation of verification and authentication of transactions of the nodes of the trusted domain system may be carried out according to the terms of the pre-defined settings of the blockchain 170. The pre-defined settings may comprise at least one of an agreement and a smart contract of the trusted domain system”), 
receive a read response indicating availability of the distributed domain name (see Roennow, [0154]: “the domain name response 131 comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain 170”), 
request from the smart contract a blockchain mapping of the distributed domain name (see Roennow, [0064]: “defining a domain name record within the blockchain, the domain name record comprising the domain name, the associated IP address, the domain public key and the domain certificate information”), and 
receive a mapping response indicating the blockchain mapping of the distributed domain name to the Internet Protocol address information (see Roennow, Abstract: “the domain name response comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain”); and 
the memory including third processor-executable instructions that, when executed, cause the processor to: 
receive a request to update a distributed domain name, the request including existing Internet Protocol address information and updated Internet Protocol address information (see Roennow, [0045]: “receiving a renewal request for the domain name record of the blockchain”; [0223]: “after the server node 210 related registration and certification transactions 211, 212 are validated and associated domain information updated to the domain name record in the blockchain system 200, secure communication between the server node 210 and the client node 220 is enabled”; and [0244]: “A distributed ledger is a database that can securely record user transaction data for sharing across a network through entirely transparent updates of information”; and [0264]: “In step 342, a domain renewal transaction comprising update to the domain name record is received”), 
query the blockchain for the distributed domain name from the smart contract (see Roennow, [0228]: “Facilitation of verification and authentication of transactions of the nodes of the trusted domain system may be carried out according to the terms of the pre-defined settings of the blockchain 170. The pre-defined settings may comprise at least one of an agreement and a smart contract of the trusted domain system”), 
receive a read response with existing Internet Protocol address information corresponding to the distributed domain name (see Roennow, [0154]: “the domain name response 131 comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain 170”), 
request from the smart contract an updated blockchain mapping of the distributed domain request (see Roennow, [0244]: “A distributed ledger is a database that can securely record user transaction data for sharing across a network through entirely transparent updates of information”; and [0264]: “a renewal request is received for the domain name record of the blockchain”), and 
receive a mapping response indicating the blockchain mapping of the distributed domain name to the updated Internet Protocol address information (see Roennow, [0264]: “a domain renewal transaction comprising update to the domain name record is received”; and [0330]: “The digital blockchain 170 corresponds to a distributed cryptographic ledger shared amongst certified and trusted nodes, over which every successfully performed transaction is recorded”).

DEPENDENT:
As per claim 2, which depends on claim 1, Roennow further teaches wherein the memory further includes second processor-executable instructions that, when executed, cause the processor to: 
receive a distributed domain name request, the distributed domain name request including the distributed domain name and Internet Protocol address information, 
query the blockchain for the distributed domain name from the smart contract, 
receive a read response indicating availability of the distributed domain name, 
request from the smart contract a blockchain mapping of the distributed domain name, and 
receive a mapping response indicating the blockchain mapping of the distributed domain name to the Internet Protocol address information (see claim 20 rejection above).

As per claim 3, which depends on claim 1, Roennow further teaches wherein the memory further includes third processor-executable instructions that, when executed, cause the processor to: 
receive a request to update a distributed domain name, the request including existing Internet Protocol address information and updated Internet Protocol address information, 
query the blockchain for the distributed domain name from the smart contract, 
receive a read response with existing Internet Protocol address information corresponding to the distributed domain name, 
request from the smart contract an updated blockchain mapping of the distributed domain request, and 
receive a mapping response indicating the blockchain mapping of the distributed domain name to the updated Internet Protocol address information (see claim 20 rejection above).

As per claim 4, which depends on claim 1, Roennow further teaches wherein the memory further includes fourth processor-executable instructions that, when executed, cause the processor to: 
receive a request to delete a distributed domain name, 
query the blockchain for the distributed domain name from the smart contract, 
receive a read response with Internet Protocol address information corresponding to the distributed domain name, 
request from the smart contract deletion of the distributed domain name from the blockchain, and 
receive a deletion response indicating deletion of the distributed domain name from the blockchain (see Roennow, [0066]: “receiving a request to add or remove a node to at least one blockchain node layer”; and claim 20 rejections above).

As per claim 5, which depends on claim 1, Roennow further teaches wherein the one or more computing devices further comprise a server (see Roennow, [0178]: “In an embodiment, history data of earlier transaction data, user profiles, settings, agreements, smart contracts, and blockchains may be maintained at the server 130, for example”).

As per claim 6, which depends on claim 1, Roennow further teaches wherein the one or more computing devices further comprise a distributed computing network (see Roennow, [0138]: “Distributed ledger technology (DLT) known also as blockchain technology is used for improving security and usability. A blockchain is a distributed computing architecture, where every network node executes and records same transactions, which are grouped into blocks. Only one block can be added to the blockchain at a time, and every block contains a mathematical proof verifying that it follows in sequence from the previous block. Thus, blockchain “distributed database” is kept in consensus across the whole network”).

As per claim 7, which depends on claim 1, Roennow further teach wherein the one or more computing devices further comprise an application specific integrated circuit (see Roennow, [0278]: “the device 120 may comprise other elements, such as microphones, speakers, sensors, cameras, as well as additional circuitry such as input/output (I/O) circuitry, memory chips, application-specific integrated circuits (ASIC), processing circuitry for specific purposes such as source coding/decoding circuitry, channel coding/decoding circuitry, ciphering/deciphering circuitry, and the like”).

As per claim 8, which depends on claim 1, Roennow further teaches wherein the one or more computing devices further comprise a field programmable gate array (see Roennow, [0146]: “Further, an information handling system may include processing resources for executing machine-executable code, such as a central processing unit (CPU), a programmable logic array (PLA), an embedded device such as a System-on-a-Chip, or other control logic hardware”).

As per claim 10, which depends on claim 9, Roennow teaches further comprising: 
executing, in response to a create request, a create operation, the create operation including: 
receiving a distributed domain name request, the distributed domain name request including the distributed domain name and Internet Protocol address information, 
querying the blockchain for the distributed domain name from the smart contract, 
receiving a read response indicating availability of the distributed domain name, 
requesting from the smart contract a blockchain mapping of the distributed domain name, and 
receiving a mapping response indicating the blockchain mapping of the distributed domain name to the Internet Protocol address information (see Roennow, [0066]: “receiving a request to add or remove a node to at least one blockchain node layer”; [0185]: “A secure de-centralized domain name system (DNS) service illustrated as a trusted circle 140 for all nodes 110-130 can be created and blockchain data shared and/or divided between the nodes within the secure and trusted circle 140”; and claim 20 rejection above).

As per claim 11, which depends on claim 9, Roennow teaches further comprising: 
executing, in response to an update request, an update operation, the update operation including: 
receiving a request to update a distributed domain name, the request including existing Internet Protocol address information and updated Internet Protocol address information, 
querying the blockchain for the distributed domain name from the smart contract, 
receiving a read response with existing Internet Protocol address information corresponding to the distributed domain name, 
requesting from the smart contract an updated blockchain mapping of the distributed domain request, and
 receiving a mapping response indicating the blockchain mapping of the distributed domain name to the updated Internet Protocol address information (see claim 20 rejection above). 

As per claim 12, which depends on claim 9, Roennow teaches further comprising: 
executing, in response to a delete request, a delete operation, the deletion operation including: 
receiving a request to delete a distributed domain name, 
querying the blockchain for the distributed domain name from the smart contract, 
receiving a read response with Internet Protocol address information corresponding to the distributed domain name, 
requesting from the smart contract deletion of the distributed domain name from the blockchain, and 
receiving a deletion response indicating deletion of the distributed domain name from the blockchain (see claim 4 and claim 20 rejections above). 

As per claim 14, which depends on claim 13, Roennow teaches further comprising: the non-transitory memory including second processor-executable instructions that, when executed, by the processor cause the system to: 
receive a distributed domain name request, the distributed domain name request including the distributed domain name and Internet Protocol address information, 
query the blockchain for the distributed domain name from the smart contract, 
receive a read response indicating availability of the distributed domain name, 
request from the smart contract a blockchain mapping of the distributed domain name, and 
receive a mapping response indicating the blockchain mapping of the distributed domain name to the Internet Protocol address information (see claim 20 rejections above).

As per claim 15, which depends on claim 13, Roennow teaches further comprising: the non-transitory memory including third processor-executable instructions that, when executed, by the processor cause the system to:
 receive a request to update a distributed domain name, the request including existing Internet Protocol address information and updated Internet Protocol address information, 
query the blockchain for the distributed domain name from the smart contract, 
receive a read response with existing Internet Protocol address information corresponding to the distributed domain name, 
request from the smart contract an updated blockchain mapping of the distributed domain request, and 
receive a mapping response indicating the blockchain mapping of the distributed domain name to the updated Internet Protocol address information (see claim 20 rejection above).

As per claim 16, which depends on claim 13, Roennow teaches further comprising: the non-transitory memory including fourth processor- executable instructions that, when executed, cause the processor to: 
receive a request to delete a distributed domain name, query the blockchain for the distributed domain name from the smart contract, 
receive a read response with Internet Protocol address information corresponding to the distributed domain name, 
request from the smart contract deletion of the distributed domain name from the blockchain, and 
receive a deletion response indicating deletion of the distributed domain name from the blockchain (see claim 4 and claim 20 rejection above).

As per claim 17, which depends on claim 13, Roennow further teaches wherein the non-transitory memory is stored on a server (see Roennow, [0178]: “In an embodiment, history data of earlier transaction data, user profiles, settings, agreements, smart contracts, and blockchains may be maintained at the server 130, for example”).

As per claim 18, which depends on claim 13, Roennow further teaches wherein the non-transitory memory is stored in a distributed computing network (see Roennow, [0138]: “Distributed ledger technology (DLT) known also as blockchain technology is used for improving security and usability. A blockchain is a distributed computing architecture, where every network node executes and records same transactions, which are grouped into blocks. Only one block can be added to the blockchain at a time, and every block contains a mathematical proof verifying that it follows in sequence from the previous block. Thus, blockchain “distributed database” is kept in consensus across the whole network”).

As per claim 19, which depends on claim 13, Roennow further teaches wherein the processor further comprises at least one of an application specific integrated circuit and a field programmable gate array (see Roennow, [0278]: “the device 120 may comprise other elements, such as microphones, speakers, sensors, cameras, as well as additional circuitry such as input/output (I/O) circuitry, memory chips, application-specific integrated circuits (ASIC), processing circuitry for specific purposes such as source coding/decoding circuitry, channel coding/decoding circuitry, ciphering/deciphering circuitry, and the like”).



Conclusion
9.	For the reasons above, claims 1-20 have been rejected and remain pending.  This action is Non-Final based on the new grounds of rejection above.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443